Citation Nr: 1709335	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  13-06 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for sleep apnea, to include secondary to service in Southwest Asia and service-connected PTSD.

2.  Entitlement to service connection for sleep apnea, to include secondary to service in Southwest Asia and service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1989 to August 1989, from July 1990 to August 1990, and from November 1990 to June 1991, which included service in the Southwest Asia Theater of Operations from December 1990 to May 1991.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 


FINDINGS OF FACT

1.  In a November 2007 rating decision, the claim of entitlement to service connection for sleep apnea was denied on the basis that it was not shown during active service and was not related to service. 

2.  The evidence added to the record since the November 2007 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for sleep apnea.

3.  It is at least as likely as not that the Veteran's sleep apnea is related to service.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision that denied the Veteran's claim for entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2016).

2.  As the evidence received subsequent to the November 2007 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.156 (2016).

3.  The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 
In this case the Veteran is claiming entitlement to service connection for sleep apnea.  This claim was previously denied by the RO in November 2007 on the basis that it was not shown during active duty service and was not related to service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the November 2007 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes two opinions from the Veteran's private physician indicating that his sleep apnea was caused and/or aggravated by his service-connected PTSD.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows that there may be a nexus between the Veteran' sleep apnea and his active duty service.  Therefore, the claim should be reopened on this basis.

Service Connection

The Veteran is claiming entitlement to service connection for sleep apnea, which he asserts is related to his service in Southwest Asia and his service-connected PTSD.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection should be granted.  Specifically, the evidence of record includes February 2013 and March 2013 opinions from a private physician, who opined that the Veteran's sleep apnea was related to his active duty service.  These opinions were based on medical research which demonstrates that sleep apnea often goes undiagnosed because it cannot be detected by routine doctor visits or physicals.  Further, based on the Veteran's symptomatology, the physician opined that it was at least as likely as not that the Veteran developed sleep apnea during active duty service.  This opinion is provided in conjunction with credible statements made by the Veteran and wife, indicating that the Veteran first had symptoms of sleep apnea shortly after service. 

While the evidence includes a negative opinion by a VA examiner in June 2011, this opinion is not sufficient enough to rebut the private physician's opinions as it failed to adequately address whether or not the Veteran's sleep apnea was caused or aggravated by his service is Southwest Asia and service-connected PTSD, and did not address the private examiner's opinions and research related to the nexus between his sleep apnea and active duty service. 

Therefore, the weight of the evidence supports service connection, or is at the very least the evidence is in equipoise.  As such, service connection for sleep apnea should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for sleep apnea is granted, and the claim is reopened.

Service connection for sleep apnea, to include secondary to service in Southwest Asia and service-connected PTSD is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


